 

Case 20-10343-LSS Doc 4510 Filed 05/18/21 Page 1 of 2

 

Justice Lauri Selber Silverstein ISTaicr UPI CY cOouR®
BSA Bankruptcy Case SOF Dey, Awa fa
824 Market Street

6th Floor

Wilmington, DE 19801

cin

To the Honorable Silverstein:

{ want to share some of my story and show you why their interests of the Boy Scouts should pale in
comparison to survivors like myself.

Here is an overview of my story, which I’m willing to come testify publicly if needed. You may have read parts
of it already as | have been featured on the front page of the Denver Post, October 2019, interviewed by the
Washington Post and Fox News seeking justice on behalf of those of us sexually abused in scouting.

(was a member of ie”! was 13 years old. Our Scout

master wa
uilding nuclear submarines. He drove a brown Toyota corolla. Single. He went to Catholic

prep school.

Between the fall of 1981 through the fate fall/early winter of nn

He had asked me to hel
London Yacht Club

crew on his sailboat for a fall racing series in New London, Ct, based out of the New

     
   
 

This pattern continued every few weeks. | remember waking up from drinking blackout with no clothes on
and Bon top of ei | bad no safety
at home. | had no piace to go. No one to call for help.

At one point | called the Boy Scouts national office and asked for help. They told me to call their lawyer and
hung the phone up on me.

The final breaking point where | feel | lost my mind was when he forced another scout, to
rape me on a winter campout in December of 1983 or January of 1984.

i quit scouting. | did more running. | did more drugs. | carried this secret with me until | entered drug and
alcohol rehab for the second time in 1987. Only then did | mention it on my intake interview when { was
alone with the nurse.

In my 20's | did some counseling. | talked to my AA sponsor. At the time | felt some relief. But having to raise
myself once | was sober was incredibly difficult. The longer | stayed sober the easier life became for me.

 
Case 20-10343-LSS Doc 4510 Filed 05/18/21 Page 2 of 2

However, reliving the experiences of being brutally raped so many times as a real adult in my 40’s/50’s, I see
the devastating toll this has carried through my life.

| do not trust people. | cdnnot deal well with authority. I’m unemployable in a real career. | find it impossible
to talk openly about sex.

| once again have nightmares about being raped. | can’t sleep. Despite my willingness to come forward
publicly, | have been unable to read anything written about me. I’m afraid of being called out. it’s a huge
burden that has, at time$, made me immobile. | have daily fits of rage that I try to contain by exercise. It often
colors other interactions|| have with people.

My life today is burdened by working 80-100 per week at two self employed jobs, | do this to take care of
family. | have no social life. | rarely have a day off. | feel destroyed inside while trying to raise my two
children. | won’t let them go to public school.

lam a devastated human being.

| want to be able to gain|some portion of my life back. | want every dollar the Boy Scouts have, and have
access too, to go back to making us whole.

Justice Silverstein only you can make this happen.

 

Respectfully,

 

 

 
